DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/21 was considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification, page 8, lines 16 and 33, input device 1 is not shown with a reference number.
The drawings are objected to because Fig. 2 has a point Fsnap which is illegible along the F axis.  Fig. 3 has a sensor signal ZE which is at a value higher that the F(t) graph which appears inconsistent with the teaching of the specification on page 11, lines 2-3 which states the sensor value increases to the value ZE over the snap time Δt.  However, Fig. 3 shows the final value of the sensing signal lower than ZE.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 2, line 17, has “know” which appears to be “now”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weghenkel et al. (DE 102018119590A1, cited by Applicant, hereinafter “Weghenkel”) in view of Yano et al. (US 2019/0362914, hereinafter “Yano”, cited by Applicant).	Regarding claim 1, Weghenkel discloses an input device, comprising ([0001], Figs. 1-5, operating element 1 for a vehicle): 	a touch-sensitive input surface facing towards an operator (B) ([0027], support 20 with second electrode 34 forms a touch sensitive input surface facing an operator (i.e., finger));	a detection device for the spatially resolved detection of an approach towards and touch on the touch-sensitive input surface having a sensor array for capacitive and/or inductive detection, which extends parallel to the input surface ([0027], activation part 10 has first electrodes 32 and support 20 has second electrode 34 to form force sensor as a detection device for detecting an approach towards the touch sensitive input surface); 	an input part, which is disposed on the input surface and mounted so as to be movable from a rest position (Xo) into an actuation position (XE) along an actuating direction (B1) extending perpendicularly to the input surface, for enabling a performance of an operating input by the operator (B) through a manual displacement of the input part along the actuating direction (B1) ([0027], the operating element 1 is touched and pressed by the user on the surface 12 of activation part 10 which is disposed on the input surface and mounted so as to be movable from a rest position (Xo) (i.e., un-pressed position) into an actuation position (XE) (i.e., pressed position) along an actuating direction (B1) (i.e., downward in figures) extending perpendicularly to the input surface, for enabling a performance of an operating input by the operator (B) through a manual displacement of the input part along the actuating direction);	a position indicator for contactless position detection, which is fixed to the input part and cooperates with the detection device ([0027], first electrodes 32 are a position indicator for contactless position detection which are fixed to the input part of activation part 10);	restoring means for generating a restoring force (F) with haptics counteracting the manual shifting from the rest position (Xo) ([0029], stop limiters 50 act as a return means to return to the stop position; compression of stop limiters is considered haptics with a rebound effect snapping the actuator 10 back towards its initial position with a user haptic feel of the return restore force from the rebound effect).	Weghenkel does not explicitly disclose the haptics as snap haptics, and	wherein the detection device is designed for acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array and to analyze the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum, and is further designed to assign a switching or controlling function exclusively if it was found in the preceding analysis that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics.  
	Yano teaches obtaining electrostatic capacitances using snap haptics (Figs. 3 and 9-10, [0055, 0058-0062], metal dome 140 has snap haptic action shown by curve GL at inflection point L1)), and	wherein the detection device is designed for acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array and to analyze the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum, and is further designed to assign a switching or controlling function exclusively if it was found in the preceding analysis that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics (Figs. 3 and 9-10, [0058-0062, 0067, and 0069], obtaining unit obtains capacitance sensing data from pressure sensors C1-3 to capture over time sensor signals of the sensor array, and determining unit 220 analyzes the sensor signals over time and determines whether a click has been produced from the metal dome 140 that provides snap haptic effects at the inflection point L1 of the stroke to assign a switching function [0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Weghenkel to have the metal dome 140 and determination system 200 to have haptics as snap haptics, and wherein the detection device is designed for acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array and to analyze the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum, and is further designed to assign a switching or controlling function exclusively if it was found in the preceding analysis that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics, such as taught by Yano, for the purpose of providing a click type action to the input device that provides haptic feedback to a user providing an input to the touch sensitive surface.	Regarding claim 4, Weghenkel as modified by Yano discloses the input device according to claim 1, wherein a course over time of the sensor signal (Z(t)), as a compulsory precondition for the further analysis, qualifies for assigning a switching or controlling function exclusively if the sensor signal (Z(t)) exceeded or dropped below a predefined limit value (Z1) (Yano, (Figs. 3 and 9-10, [0058-0062, 0067, and 0069], obtaining unit obtains capacitance sensing data from pressure sensors C1-3 to capture over time sensor signals of the sensor array, and determining unit 220 analyzes the sensor signals over time and determines whether a click ([0069]) has been produced from the metal dome 140 that assigns a switching function [0067]).	The motivation is the same as in claim 1.
	Regarding claim 5, Weghenkel as modified by Yano discloses use of the input device according to claim 1 in a motor vehicle (Weghenkel, [0001-0002], claim 11, motor vehicle).	Regarding claim 6, Weghenkel discloses an operation of an input device with the following steps: 	providing an input device, comprising ([0001], Figs. 1-5, operating element 1 for a vehicle): 	a touch-sensitive input surface facing towards an operator (B) ([0027], support 20 with second electrode 34 forms a touch sensitive input surface facing an operator (i.e., finger)); 	a detection device for the spatially resolved detection of an approach towards and touch on the touch-sensitive input surface having a sensor array for capacitive and/or inductive detection, which extends parallel to the input surface ([0027], activation part 10 has first electrodes 32 and support 20 has second electrode 34 to form force sensor as a detection device for detecting an approach towards the touch sensitive input surface), 	an input part, which is disposed on the input surface and mounted so as to be movable from a rest position (Xo) into an actuation position (XE) along an actuating direction (B1) extending perpendicularly to the input surface, for enabling a performance of an operating input by the operator (B) through a manual displacement of the input part along the actuating direction (B1) ([0027], the operating element 1 is touched and pressed by the user on the surface 12 of activation part 10 which is disposed on the input surface and mounted so as to be movable from a rest position (Xo) (i.e., un-pressed position) into an actuation position (XE) (i.e., pressed position) along an actuating direction (B1) (i.e., downward in figures) extending perpendicularly to the input surface, for enabling a performance of an operating input by the operator (B) through a manual displacement of the input part along the actuating direction); 	a position indicator for contactless position detection, which is fixed to the input part and cooperates with the detection device ([0027], first electrodes 32 are a position indicator for contactless position detection which are fixed to the input part of activation part 10);	restoring means for generating a restoring force (F) with snap haptics counteracting the manual shifting from the rest position (Xo) ([0029], stop limiters 50 act as a return means to return to the stop position; compression of stop limiters is considered haptics with a rebound effect snapping the actuator 10 back towards its initial position with a user haptic feel of the return restore force from the rebound effect).	Weghenkel does not explicitly disclose the haptics as snap haptics, and acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array; analysis of the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum; exclusively assigning a switching or controlling function if it was found in the analysis step that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics.
	Yano teaches obtaining electrostatic capacitances using snap haptics (Figs. 3 and 9-10, [0055, 0058-0062], metal dome 140 has snap haptic action shown by curve GL at inflection point L1)), and	wherein the detection device is designed for acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array and to analyze the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum, and is further designed to exclusively assign a switching or controlling function if it was found in the analysis step that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics (Figs. 3 and 9-10, [0058-0062, 0067, and 0069], obtaining unit obtains capacitance sensing data from pressure sensors C1-3 to capture over time sensor signals of the sensor array, and determining unit 220 analyzes the sensor signals over time and determines whether a click has been produced from the metal dome 140 that provides snap haptic effects at the inflection point L1 of the stroke to assign a switching function [0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the input device of Weghenkel to have the metal dome 140 and determination system 200 to have haptics as snap haptics, and wherein the detection device is designed for acquiring a course over time of an approach towards the touch-sensitive input surface by means of a course over time of a sensor signal (Z(t)) of the sensor array and to analyze the course over time of the sensor signal (Z(t)) and/or an associated frequency spectrum, and is further designed to exclusively assign a switching or controlling function if it was found in the analysis step that the course over time of the sensor signal (Z(t)) and/or the associated frequency spectrum has characteristics that are predefined by the snap haptics, such as taught by Yano, for the purpose of providing a click type action to the operation of the input device that provides haptic feedback to a user providing an input to the touch sensitive surface.
Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weghenkel in view of Yano as applied to claims 1 and 4-6, and further in view of Vandermeijden et al. (US 2015/0378496, hereinafter “Vandermeijden”).	Regarding claim 2, Weghenkel as modified by Yano discloses the input device according to claim 1, but does not explicitly disclose wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis.	Vandermeijden discloses wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis ([0087], high-pass filter in the filters 755).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Weghenkel and Yano to have wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis, such as taught by Vandermeijden, for the purpose of removing a portion of the signal response attributable to false input objects (Vandermeijden, [0087]).	Regarding claim 3, Weghenkel as modified by Yano discloses the input device according to claim 1, but does not explicitly disclose wherein a cutoff frequency (fgr) of the high-pass filtering is defined by the interval in time between reaching, for the first time, a first deflection (X1) defined by a local maximum (Fsnap) of the restoring force (F) in the case of a manual shifting of the input part from the rest position (Xo) along the actuating direction (B1), and subsequently reaching, repeatedly, a value of the restoring force (F) corresponding to the local maximum (Fsnap) before reaching the actuation position (XE) at a second deflection (X2).	Vandermeijden discloses wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis ([0087], high-pass filter in the filters 755 to remove portion of response attributable to a false input).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Weghenkel and Yano to have wherein a cutoff frequency (fgr) of the high-pass filtering is defined by the interval in time between reaching, for the first time, a first deflection (X1) defined by a local maximum (Fsnap) of the restoring force (F) in the case of a manual shifting of the input part from the rest position (Xo) along the actuating direction (B1), and subsequently reaching, repeatedly, a value of the restoring force (F) corresponding to the local maximum (Fsnap) before reaching the actuation position (XE) at a second deflection (X2), such as taught by Vandermeijden, for the purpose of removing a portion of the signal response attributable to false input objects at inputs before the Fsnap inflection point at L1 in Yano (Vandermeijden, [0087]).	Regarding claim 7, Weghenkel as modified by Yano discloses the operation of the input device according to claim 6, but does not explicitly disclose wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis.
	Vandermeijden discloses wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis ([0087], high-pass filter in the filters 755).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the input device of Weghenkel and Yano to have wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis, such as taught by Vandermeijden, for the purpose of removing a portion of the signal response attributable to false input objects (Vandermeijden, [0087]).	Regarding claim 8, Weghenkel as modified by Yano discloses the operation of the input device according to claim 6, but does not explicitly disclose wherein a cutoff frequency (fgr) of the high-pass filtering is defined by the interval in time between reaching, for the first time, a first deflection (X1) defined by the local maximum (Fsnap) of the restoring force (F) in the case of a manual shifting of the input part from the rest position (Xo) along the actuating direction (B1), and subsequently reaching, repeatedly, a value of the restoring force (F) corresponding to the local maximum (Fsnap) before reaching the actuation position (XE) at a second deflection (X2).	Vandermeijden discloses wherein the course over time of the sensor signal (Z(t)) is high-pass filtered prior to the analysis ([0087], high-pass filter in the filters 755 to remove portion of response attributable to a false input).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the input device of Weghenkel and Yano to have wherein a cutoff frequency (fgr) of the high-pass filtering is defined by the interval in time between reaching, for the first time, a first deflection (X1) defined by a local maximum (Fsnap) of the restoring force (F) in the case of a manual shifting of the input part from the rest position (Xo) along the actuating direction (B1), and subsequently reaching, repeatedly, a value of the restoring force (F) corresponding to the local maximum (Fsnap) before reaching the actuation position (XE) at a second deflection (X2), such as taught by Vandermeijden, for the purpose of removing a portion of the signal response attributable to false input objects at inputs before the Fsnap inflection point at L1 in Yano (Vandermeijden, [0087]).	Regarding claim 9, Weghenkel as modified by Yano and Vandermeijden discloses the operation of the input device according to claim 8, wherein a course over time of the sensor signal (Z(t)), as a compulsory precondition for the further analysis, qualifies for assigning a switching or controlling function exclusively if the sensor signal (Z(t)) exceeded or dropped below a predefined limit value (Z1) ((Yano, (Figs. 3 and 9-10, [0058-0062, 0067, and 0069], obtaining unit obtains capacitance sensing data from pressure sensors C1-3 to capture over time sensor signals of the sensor array, and determining unit 220 analyzes the sensor signals over time and determines whether a click ([0069]) has been produced from the metal dome 140 that assigns a switching function [0067]).	The motivation is the same as in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694